IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF THE PARENTAL I                       No. 69480
                 RIGHTS AS TO A.S.O., A MINOR,

                 CLARK COUNTY DEPARTMENT OF
                 FAMILY SERVICES,                                             FILED
                                  Appellant,                                  MAY 2 4 2016
                                   VS.
                                                                              TRACE K LINDEMAN
                 ROBERT I.,                                                CLERK OF SUPREME COURT

                                          Respondent.                     By _inY_.13at
                                                                                DEPUTY CLERK



                                         ORDER DISMISSING APPEAL
                              Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                              It is so ORDERED.



                                                                          2z,
                                                           CLERK OF THE SUPREME COURT
                                                           TRACE K. LIND    N
                                                                              -   --.




                                                           BY:


                 cc:   Hon. Cynthia N. Giuliani, District Judge
                       Clark County District Attorney/Juvenile Division
                       Valarie I. Fujii & Associates
                       Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER

 101-1447
                                                                                    I Cc - 1 (4, 2. 7 g